 Case: 4:21-cv-00287-AGF Doc. #: 41 Filed: 08/02/21 Page: 1 of 1 PageID #: 945


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

STATE OF MISSOURI, et al.,
                                                 )
                                                 )
               Plaintiffs,                       )
                                                 )
          v.                                     )          Case No. 4:21-CV-00287-AGF
                                                 )
JOSEPH R. BIDEN JR., et al.,                     )
                                                 )
               Defendants.                       )

                                            ORDER

       For good cause shown,

       IT IS HEREBY ORDERED that Defendants’ Unopposed Motion to Continue is

GRANTED. ECF No. 40. The hearing on Plaintiffs’ motion for preliminary injunction (ECF

No. 17) and Defendants’ motion to dismiss (ECF No. 27) is CONTINUED until Wednesday,

August 25, 2021 at 1:00 p.m. The hearing will still take place by Zoom. Hearing participants

are directed to use the following Zoom log in information: Meeting ID: 161 444 0464; Password:

973200. Each side shall have approximately 25 minutes for argument.

       Members of the general public who wish to listen to the hearing are directed to call 1-

669-254-5252; Meeting ID: 161 444 0464. Non-case participants must remain muted

throughout the entire proceedings. Pursuant to Local Rule 13.02, all means of photographing,

recording, broadcasting, and televising are prohibited in any courtroom, and in areas adjacent to

any courtroom, except when authorized by the presiding judge. This includes proceedings

ordered by the Court to be conducted by phone or video.


                                             AUDREY G. FLEISSIG
                                             UNITED STATES DISTRICT JUDGE

Dated this 2nd day of August, 2021.
